DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bains et al. (US 2017/0093400).
In regards to claim 1, Bains discloses of an apparatus comprising: an on-die termination (ODT) circuit to apply one of multiple termination impedances; and an ODT enable signal line to receive an ODT enable signal as multiple serial bits to encode a selected termination impedance (for example see Paragraphs 0028, 0070, 0080-0081, 0085, 0126, 0131); wherein the ODT circuit is to apply the selected termination impedance in response to the ODT enable signal (for example see Paragraphs 0024, 0027, 0046-0047, 0062, 0069, 0074-0077, 0083, 0090, 0094, 0111, 0124).  
In regards to claim 2, Bains discloses of the apparatus of claim 1, wherein the multiple termination impedances include a write termination impedance (for example see Fig 5C and Paragraphs 0095-0100).  
In regards to claim 3, Bains discloses of the apparatus of claim 1, wherein the multiple termination impedances include a read termination impedance (for example see Fig 5D and Paragraphs 0101-0104).  
In regards to claim 4, Bains discloses of the apparatus of claim 1, wherein the multiple termination impedances include a default termination impedance (for example see Paragraphs 0069, 0074, 0102, 0104).  
In regards to claim 5, Bains discloses of the apparatus of claim 4, wherein the ODT circuit is to apply the selected termination impedance for a predetermined number of clock cycles, and then automatically switch to apply the default termination impedance (for example see Paragraph 0069, ODT timings can be programmable and adjusted by a number of clock signals and then generically defined as default).  
In regards to claim 7, Bains discloses of the apparatus of claim 1, further comprising: a register (for example 224, see Fig 2) to store configuration information, the register (224) including a field to selectively enable decoding (via decoder 222) of the multiple serial bits of the ODT enable signal (for example see Fig 2 and Paragraphs 0052-0058).  
In regards to claim 9, Bains discloses of the apparatus of claim 1, wherein the ODT circuit comprises an ODT circuit of a memory device (for example see Figs 1-2, 6-7).  
In regards to claim 10, Bains discloses of a system comprising: a controller (for example 120, 210); and a memory device (for example see 130, 140, 220) coupled to the controller (120, 210), the memory device including an on-die termination (ODT) circuit (for example 128, 214) to apply one of multiple termination impedances; and an ODT enable signal line to receive an ODT enable signal as multiple serial bits to encode a selected termination impedance (for example see Paragraphs 0028, 0070, 0080-0081, 0085, 0126, 0131); wherein the ODT circuit is to apply the selected termination impedance in response to the ODT enable signal (for example see Paragraphs 0024, 0027, 0046-0047, 0062, 0069, 0074-0077, 0083, 0090, 0094, 0111, 0124).  
In regards to claim 11, Bains discloses of the system of claim 10, wherein the multiple termination impedances include a write termination impedance (for example see Fig 5C and Paragraphs 0095-0100).  
In regards to claim 12, Bains discloses of the system of claim 10, wherein the multiple termination impedances include a read termination impedance (for example see Fig 5D and Paragraphs 0101-0104).  
In regards to claim 13, Bains discloses of the system of claim 10, wherein the multiple termination impedances include a default termination impedance (for example see Paragraphs 0069, 0074, 0102, 0104).  
In regards to claim 14, Bains discloses of the system of claim 13, wherein the ODT circuit is to apply the selected termination impedance for a predetermined number of clock cycles, and then automatically switch to apply the default termination impedance (for example see Paragraph 0069, ODT timings can be programmable and adjusted by a number of clock signals and then generically defined as default).  
In regards to claim 16, Bains discloses of the system of claim 10, the memory device further comprising: a register (for example see 224 in Fig 2) to store configuration information, the register (224) including a field to selectively enable decoding (via decoder 222) of the multiple serial bits of the ODT enable signal (for example see Fig 2 and Paragraphs 0052-0058).  
In regards to claim 18, Bains discloses of the system of claim 10, further comprising one or more of: a host processor device (for example see 110, 620, 710, see Paragraph 0035, 0105-0107, 0113-0115) coupled to the controller (120, 634, 764 see Figs 1, 6-7); a display (for example see 730, 732 in Fig 7) communicatively coupled to a host processor (see Fig 7); a network interface (for example see 650, 770 in Figs 6-7)  communicatively coupled to a host processor (see Fig 6); or a battery (for example see 750 in Fig 7 and Paragraph 0118) to power the system (for example see Figs 1, 6-7).  

Allowable Subject Matter
Claims 6, 8, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, the prior art does not disclose of the apparatus of claim 1, wherein the ODT enable signal is triggered by a logic transition on the ODT enable signal line, followed by the multiple serial bits, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 8, the prior art does not disclose of the apparatus of claim 7, wherein when the field is set to disable decoding of the multiple serial bits of the ODT enable signal, the ODT circuit is to interpret the ODT enable signal line as single-bit binary signal line, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 15, the prior art does not disclose of the system of claim 10, wherein the ODT enable signal is triggered by a logic transition on the ODT enable signal line, followed by the multiple serial bits, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 17, the prior art does not disclose of the system of claim 16, wherein when the field is set to disable decoding of the multiple serial bits of the ODT enable signal, the ODT circuit is to interpret the ODT enable signal line as single-bit binary signal line, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844